AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                          for the
                                                Western District of Texas       El
                 United States of America
                             Plaintiff
                               V.                                   Case No. 218-cr-01738(1)-AM
           Moayad Heider Mohammad A dairi
                           Defendant

                                             APPEARANCE OF COUNEL

To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this ohm and I appear in this case as counsel for:

        United States of America


Date:         10/18/2019
                                                                                      Attorne s signature


                                                                                Erin Cox - IL Bar No. 6308801
                                                                                  Printed name and bar number
                                                                                  1301 New York Ave., NW
                                                                                         Suite 300
                                                                                   Washington, DC 20530

                                                                                           Address

                                                                                     erin.cox@usdoj.gov
                                                                                        E-mail address

                                                                                       (202) 598-2771
                                                                                       Telephone number



                                                                                         FAX number
